EXHIBIT 10.3
 
ANTIK DENIM, LLC
LICENSE AGREEMENT


This Agreement entered into by and between ANTIK DENIM, LLC, a California
limited liability company, having its principal office at 5804 E. Slauson
Avenue, Commerce, CA 90040 (“Licensor”) and MAX RAY, INC., a California
corporation having its principal office at 1363 Elwood Street, Los Angeles,
California 90021 (“Licensee”) with reference to the following recitals:


A.    Licensor is the owner of certain proprietary rights identified in Exhibit
C, which are comprised of a pending trademark application for registration of
the “Antik Denim In Jeans We Trust” trademark (the “Trademark”), copyright
registrations described in Exhibit A hereto (the “Copyrights”) and a pending
design patent described in Exhibit A hereto (the “Patent”). The Trademarks,
Copyrights and Patent are collectively referred to herein as the “Property”.


B.    Licensee wishes to license the Property as set forth herein upon and in
connection with the manufacture, sale, marketing and distribution of the
products described in the attached Exhibit A. The products described in the
attached Exhibit A on which or in connection with which Licensee uses the
Property shall hereinafter be referred to as “Licensed Product(s)”.


NOW, THEREFORE, in consideration of the mutual promises of this Agreement, the
parties agree as follows:



1.
GRANT OF LICENSE



(a) Licensor hereby grants to Licensee, and Licensee accepts, subject to the
terms and conditions of this Agreement, the sole and exclusive right within the
Territory (as defined hereinafter): (i) to use the Property on or in connection
with the Licensed Products described in the attached Exhibit A and in connection
with the Licensed Products' design, development, manufacture, sale, marketing
and distribution to the general wholesale and retail trade; (ii) to use the
Trademarks and brand names used or owned by Licensor to merchandise the Licensed
Products; and (iii) to adopt existing styles and designs of Licensed Products
presently being sold by Licensor and to design, develop, manufacture, sale,
market and distribute such Licensed Products to Licensor and to Licensor's
parent, affiliate and subsidiary corporations, and to the general wholesale and
retail trade. Licensor reserves any rights, benefits and opportunities not
expressly granted to Licensee under this Agreement.



 
2.
TERRITORY



(a) The license granted under this Agreement shall extend throughout the United
States and its possessions, territories and military bases worldwide (the
“Territory”).


(b) In the event that Licensor wishes to grant a license under its rights in the
Property for the Licensed Products in a country (or portion thereof, as
applicable) that is outside of the Territory, Licensor hereby grants to
Licensee, and Licensee shall have, a right of first refusal to amend this
Agreement and to add that country (or portion thereof, as applicable) to the
Territory, subject to the same Minimum Net Sales and Minimum Guaranteed Royalty
that has been offered by the third party for such country (or portion thereof,
as applicable) in a bona fide offer in writing delivered to Licensee.
-1-

--------------------------------------------------------------------------------


 

3.
TERM



(a) The parties agree that the term of this Agreement shall commence on July 1,
2007 and will extend for a “First Term” of eighteen (18) months from July 1,
2007 through December 31, 2008. Upon the expiration of the First Term, this
Agreement shall automatically renew for four (4) successive one (1)-year term
(each, an “Extended Term”, and collectively together with the First Term, the
“Term”), unless this Agreement is earlier terminated pursuant to the provisions
hereof. The First Term and the Extended Terms are collectively referred to
herein as the “Term”.


(b) Notwithstanding anything else contained herein, Licensee shall have the
right to terminate this Agreement effective as of December 31, 2008, December
32, 2009, and December 31, 2010, provided that Licensee has given Licensor
ninety (90) days written notice prior to the effective date of such termination.
In the event of termination pursuant to this provision, Licensee shall have the
rights set forth below in Section 19(b) to dispose of the Licensed Products and
Licensee’s Guaranteed Minimum Royalty shall be limited to only the amount due
for the then-current First Term or Extended Term, as applicable.



4.
ROYALTIES AND MINIMUM NET SALES



(a) Subject to the terms and conditions of this Agreement, Licensee shall pay to
Licensor as royalty (“Royalty” or “Royalties”) a sum equal to eight percent (8%)
of all Net Sales of the Licensed Products. Such Royalty shall accrue when Net
Sales are collected. “Net Sales” shall mean gross sales (i.e., the gross invoice
amount billed and collected by Licensee from customers) of the Licensed Products
during the Term, less the following deductions: (i) discounts or rebates, (ii)
transportation, freight and other charges, such as insurance, related to the
handling and distribution of Licensed Products, (iii) taxes, excises, and other
governmental charges or duties and (iv) refunds, chargebacks and other
allowances actually shown on the invoice and, further, (v) less any bona fide
returns (net of all returns actually made or allowed as supported by credit
memorandum actually issued to the customers) provided such returns do not exceed
[ten percent (10%)] of gross sales per quarterly period. Costs incurred in the
manufacturing, selling, advertising and distribution of the Licensed Products
shall not be deducted nor shall any deduction be allowed for any uncollectible
accounts or allowances. No deductions shall be made for any discounts not
reflected on the invoice(s), or for commissions, taxes, fees, assessments,
impositions, or payments or expenses of any kind which may be incurred or paid
by Licensee in connection with the transfer of funds or with the conversion of
any currency into United States dollars.


(b) Royalty payments shall be made by Licensee to Licensor on all Net Sales. In
the event that Licensee sells any or all of the Licensed Products to any
affiliate of Licensee, including, without limitation, any individual(s), entity
or entities in whole or in part controlled by Licensee, or having any
relationship, contract or arrangement with Licensee with respect to any matter
which affects, or is affected by, this Agreement, the invoice price used to
determine Net Sales hereunder shall be the invoice price at which the Licensed
Products are resold by such individual or entity to an unrelated customer in an
arm’s-length transaction.


(c) Guaranteed Minimum Royalty: Subject to the terms and conditions of this
Agreement, Licensee shall, during the First Term and, only if and as applicable,
each Extended Term
 
-2-

--------------------------------------------------------------------------------



(each, an “Annual Period”), pay to Licensor the non-refundable "Guaranteed
Minimum Royalty" listed below, payable in equal quarterly installments within
thirty (30) days after the end of each quarter during each such Annual Period.
All such payments shall be fully creditable against Royalties due and payable
under this Agreement. Upon execution of this Agreement, Licensee shall pay
Licensor Twenty Thousand Dollars ($20,000.00) as an advance (“Advance”) (to be
applied by Licensor against the First Term Guaranteed Minimum Royalty due to
Licensor hereunder). If, for any reason or no reason, this Agreement is
terminated prior to full application of the Advance delivered to Licensor
hereunder, within ten (10) days following the termination of this Agreement,
Licensor shall deliver an amount equal to the unused portion of any the Advance
to Licensee. The balance of the First Term Guaranteed Minimum Royalty shall be
paid in four (4) equal quarterly installments of Seventeen Thousand Two Hundred
Twenty Two Dollars and 20/100 ($17,222.20) each, with the first installment due
for the quarter ending December 31, 2007.


If upon termination or expiration of this Agreement, the Royalties paid and/or
payable by Licensee to Licensor, together with the amounts paid by Licensee to
Licensor pursuant to the foregoing paragraph, during or with respect to the then
current Annual Period are, in aggregate, less than the Guaranteed Minimum
Royalty for such Annual Period, Licensee shall pay such difference to Licensor;
provided, however, if this Agreement is terminated due to Licensor’s default, in
addition to any rights and remedies available to Licensee, Licensee shall only
be responsible for Royalties earned under Section 4 hereof up to the date of
termination of this Agreement. Royalty payments shall be credited against the
Guaranteed Minimum Royalty. In the event that during any Annual Period, the
actual payments for Royalties under Section 4 hereof equal or exceed the
Guaranteed Minimum Royalty with respect to that Annual Period, no further
Guaranteed Minimum Royalty payments need be made for such Annual Period.



   
GUARANTEED
     
ANNUAL PERIOD
 
MIN. ROYALTY
 
TARGET NET SALES
             
04/01/07 - 12/30/08
 
$
88,888.80
 
$
1,111,111.20
 
1/01/09 - 12/30/09
 
$
240,000.00
 
$
3,000,000.00
 
1/01/10 - 12/30/10
 
$
400,000.00
 
$
5,000,000.00
 
1/01/11 - 12/30/11
 
$
640,000.00
 
$
8,000,000.00
 
1/01/11 - 12/30/12
 
$
800,000.00
 
$
10,000,000.00
 



(d) Target Net Sales: During the First Term and for each of the Extended Terms,
Licensee agrees to use commercially reasonable efforts to achieve “Target Net
Sales” as shown above; provided that, the failure to achieve such Target Net
Sales shall not be a breach of this Agreement. Licensee acknowledges that
failure to pay Guaranteed Minimum Royalties in effect during the Term, would be
a material breach of this Agreement.


(e) Licensor may impose a charge on all overdue Royalty payments at a rate equal
to the lesser of one and one-half percent (1 ½%) per month or the maximum rate
allowed by law, without prejudice to any other rights of Licensor under this
Agreement.


(f) All of Licensee's obligations under this Paragraph 4 shall be performed
without any right of Licensee to invoke set-offs, deductions and other similar
rights.
 
-3-

--------------------------------------------------------------------------------



(g) The financial and monetary obligations of Licensee solely with respect to
the Guaranteed Minimum Royalty hereunder accruing during the Term shall be
guaranteed by Josh Cherin, an individual residing in the State of California, on
a year-by-year basis (“Guarantor”). It is expressly agreed by the parties that
this Agreement shall have no validity, force or effect until such time as
Guarantor has executed and delivered the written Guaranty (“Guaranty”), annexed
hereto as Exhibit D.



5.
ROYALTY PAYMENT AND REPORTING



(a) Licensee shall pay the royalties based upon Net Sales in quarterly periods
ending on the last days of March, June, September, and December. Payments shall
be received by Licensor within thirty (30) days after the end of each quarterly
period. At the time of payment, Licensee will also furnish Licensor on forms
provided or approved by Licensor with a statement of Net Sales and number of
units of all Licensed Products sold in the Territory (whether or not subject to
a royalty) during the immediately preceding quarterly period and statements of
other information as the forms may require. Such statements shall be furnished
to the Licensor whether or not any Licensed Products have been shipped,
distributed and/or sold and whether or not actual royalties have been earned
during the preceding royalty period. Royalty statements will be certified true
and correct by a duly authorized officer of Licensee if Licensee is a
corporation or by a principal of Licensee if Licensee is a partnership or sole
proprietor. Licensee shall send all payments and statements required by this
Paragraph to Licensor at the address in Paragraph 24. Neither the expiration nor
the termination of this Agreement shall relieve Licensee from its royalty
payment obligations that accrued prior to the expiration or termination of this
Agreement.


(b) All amounts to be paid by Licensee to Licensor under this Agreement shall be
payable in United States currency according to a method directed by Licensor
(including by electronic transfer) without deduction for taxes (including
withholding taxes), levies, duties, imports, commissions, expenses or charges of
any kind.


(c) Neither the receipt nor acceptance by Licensor of any royalty payment or
royalty statement shall prevent Licensor from subsequently challenging the
accuracy or validity of such payment or statement.
 
(d) During the term of this Agreement and for at least two (2) years following
the termination or expiration of this Agreement, Licensee shall maintain at
Licensee's principal office such books and records including but not limited to
production, inventory and sales records (collectively "Books and Records") as
are necessary to substantiate that (i) all statements submitted to Licensor
hereunder were true, complete and accurate, (ii) all royalties and other
payments due Licensor hereunder shall have been paid to Licensor in accordance
with the provisions of this Agreement, and (iii) no payments have been made,
directly or indirectly, by or on behalf of Licensee to or for the benefit of any
Licensor employee or agent who may reasonably be expected to influence
Licensor's decision to enter this Agreement or the amount to be paid by Licensee
under this Agreement. (As used in this Paragraph, "payment" shall include money,
property, services, and all other forms of consideration.) All Books and Records
shall be maintained in accordance with generally accepted accounting principles
consistently
 
-4-

--------------------------------------------------------------------------------



applied. During the term of, and for two (2) years after the termination or
expiration of this Agreement, the Books and Records shall be open to inspection,
audit and copy by or on behalf of Licensor during business hours, provided that
any audit shall be conducted by an independent Certified Public Accountant who
has agreed to provide the results of such audit, in writing, with such results
provided simultaneously to both Licensor and Licensee, and, further provided,
that no audit shall be conducted on less than two weeks’ notice to Licensee and
any audit shall be conducted solely during Licensee’s normal business day and in
a manner designed to minimize impact on Licensee’s ongoing business and no more
than once in each calendar year. If any such audit reveals a discrepancy between
the royalties owed Licensor and the royalties Licensee paid, Licensee shall pay
such discrepancy, plus interest calculated at the lesser of one and one-half
percent (1 ½%) per month or the maximum rate allowed by law. If such discrepancy
is more than fifteen percent (15%), Licensee shall reimburse Licensor upon
demand for the cost of such audit including any reasonable attorneys' fees in
connection therewith.



 
6.
ADVERTISING, MARKETING AND DISTRIBUTION



(a) On an annual basis during the Term, Licensee shall spend no less than the
two percent (2%) of the Minimum Net Sales for the corresponding year of the
License Agreement on advertising and marketing. Licensee shall participate in
international trade shows that are customarily attended by distributors who
market the same categories of products as have been licensed to Licensee under
this Agreement. In addition, as reasonably requested with reasonable advance
notice, Licensee shall coordinate to show the Licensed Products at the apparel
trade shows that are attended by Licensor. All advertising materials shall
require the prior written approval of Licensor, as set forth in Article 8 below,
which approval shall not to be unreasonably withheld or delayed. Other than
product placement, Licensee shall not obtain any celebrity endorsements or
associate the Licensed Products with any particular celebrity without first
obtaining the prior written consent of Licensor.


(b) Licensee acknowledges that in order to preserve the goodwill attached to the
Trademark, the Licensed Products are to be sold at prices and terms, and through
distribution channels, reflecting the prestigious nature of the Trademark, it
being understood, however, that Licensor is not empowered to fix or regulate the
prices at which the Licensed Products are to be sold, either at the wholesale or
retail level. Licensee shall distribute the Licensed Products only to upper tier
department stores, specialty chain stores, and specialty boutiques.


(c) The sale and distribution of the Licensed Products in the Territory shall be
performed exclusively by Licensee or under its supervision or control.
Notwithstanding the foregoing, Licensor shall be entitled, as reasonably
requested by Licensor, to attend and participate in any meetings and/or
negotiations that Licensee may have with Licensor’s existing sales agents.


(d) Licensee shall maintain the high standards of the Property and the Licensed
Products in all advertising, packaging and promotion of the Licensed Products.
Licensee shall not employ or otherwise release any of such advertising or
packaging or other business materials relating to any Licensed Products or
bearing the Property, unless and until Licensee shall have received approval by
Licensor. Licensee may include on it business materials an indication of the
relationship of the parties hereto in a form approved by Licensor. All usage by
Licensee of the Property of Licensor on a Licensed Product shall include the ©
copyright symbol, ® or ™ trademark symbol, or notice of “Patent Pending”, or
“Patented” (with the number of any issued patent), as appropriate. Licensor will
inform
 
-5-

--------------------------------------------------------------------------------



Licensee as to the correct legal notices required by Licensor when Licensee
submits its concepts for approval, as described in Article 8 below.


(e) Consistent with the high quality and prestige of the Trademark and products
manufactured by, or under license from, Licensor and its affiliates, Licensee
undertakes, during the Term, to diligently manufacture and sell all Licensed
Products, to use its commercially reasonable efforts to create a demand
therefore, supply such demand, and maintain adequate arrangements and facilities
for the distribution of Licensed Products throughout the Territory. As an
essential part of its distribution program, Licensee shall use commercially
reasonable efforts to cause to be manufactured adequate quantities (consistent
with good industry practice) of all Licensed Products to satisfy the
requirements of its customers for a full line of such Licensed Products and to
expedite the delivery thereof.



7.
SALE OF LICENSED PRODUCTS TO LICENSOR



Subject to standard order terms and lead times, Licensee agrees to sell to
Licensor the Licensed Products in such quantities, as Licensor may need in
connection with its wholesale and retail activities. All sales by Licensee to
Licensor of Licensed Product(s) shall be on terms at least as good as those
given by Licensee to any of its customers with similar order volumes such that
the Licensor can purchase the Licensed Product(s) from the Licensee at a price
never to exceed the lowest price offered to any other customer of the Licensee
with similar order volumes and on such other terms that are as good as the most
favorable terms given to any other customers of the Licensee with similar order
volumes.



8.
QUALITY AND APPROVAL




(a)
Purpose of Quality Control.



It is the intent of the parties hereto to establish, through the performance of
this Agreement, prestige and goodwill and recognition in the minds of the public
with respect to the Trademark and, therefore, it is of great importance to each
party that high standards and reputation be established in the Trademark and
maintained in the manufacture and sale of the Licensed Products. Accordingly,
all items of Licensed Products manufactured by or on behalf of the Licensee
shall be of high quality and high workmanship. Neither party shall knowingly
take any action which damages the reputation of the other party or which
diminishes and/or tarnished the image and/or reputation of the Trademark.



(b)
Design/Concept Approval.



Licensee shall submit to Licensor for approval, not to be unreasonably withheld,
pre-production submittals consisting of concepts, designs, line drawings or
sketches and finished artwork, as the case may be, with respect to any proposed
Licensed Products or promotional or packaging material relating to the Licensed
Products (“Concept Submittal(s)”). Licensee shall not manufacture, sell, market
or distribute any Licensed Products or any promotional or packaging material
relating to the Licensed Products before obtaining Licensor's approval of
Concept Submittals for each such Licensed Product, which approval shall not to
be unreasonably withheld or delayed. If Licensor fails to communicate its
approval or disapproval of any Concept Submittal within five (5) days after
receipt of Licensee's submission, Licensor shall be deemed to have approved such
Concept Submittal.
 
-6-

--------------------------------------------------------------------------------


 
 

(c)
Pre-Production Approvals.



Licensee shall submit to Licensor for approval, not to be unreasonably withheld
or delayed, pre-production samples for any proposed Licensed Products (“Sample
Submittal(s)”). Licensee shall not manufacture, sell, market or distribute any
Licensed Products before obtaining Licensor's approval of the Sample Submittals
for each such item, which approval shall not to be unreasonably withheld or
delayed. If Licensor fails to disapprove any Sample Submittal within five (5)
days after receipt of Licensee's submission, Licensor shall be deemed to have
approved such Sample Submittal.



(d)
Quality Maintenance.



Licensee shall maintain the same quality in the Licensed Products and
promotional and packaging material relating to the Licensed Products produced as
in the Sample Submittals approved by Licensor. Upon commencement of manufacture
and distribution of the Licensed Products and/or promotional and packaging
material relating to said Licensed Products after all required approvals have
been given by Licensor, Licensee shall submit to Licensor, at its own cost,
three (3) production samples of each of the Licensed Products and/or promotional
and packaging material produced by Licensee. Licensor may require that Licensee
submit to Licensor, at Licensee’s cost, up to three (3) additional sets of
production samples of the Licensed Products and/or promotional and packaging
material for Licensor’s use in product placement and promotional endeavors.
 

(e)
Changes.



If during the term of this Agreement there is to be any material change in the
Licensed Products or the promotional or packaging material relating to the
Licensed Products after the approval of production samples, Licensee must comply
with the provisions of Paragraph 8(b) and Paragraph 8(c) for such Licensed
Product or material before its manufacture, sale, marketing or distribution.



(f)
Licensee's Production Facilities.



Licensee agrees to furnish Licensor promptly with the addresses of Licensee's
production facilities for the Licensed Products and the names and addresses of
the persons or entities, if any, which are manufacturing each of the Licensed
Products for Licensee. Licensor shall have the right upon reasonable notice to
Licensee, during regular business hours, at its own expense to inspect any
production facilities where any Licensed Products are being manufactured for the
purpose of enabling Licensor to determine whether Licensee is adhering to the
requirements of this Agreement relating to the nature and quality of the
Licensed Products and the use of the Property in connection therewith.



(g)
Imperfect, Irregulars or Second Quality Items.



Licensee shall have the right to sell and distribute Licensed Products which are
 
-7-

--------------------------------------------------------------------------------



imperfect, irregular or second quality through such outlets and in such manner
as Licensee may reasonably determine; provided, however, that such products
shall be limited to ten (10%) of first quality sales (measured in number of
units sold), reconciled on an annual basis, and provided that Licensee shall
remove or deface labels, tags and other packaging which bears or identifies the
Property prior to the sale thereof and provided further that Licensee shall
notify Licensor as to the retailers selected for the disposition of merchandise.
Notwithstanding anything to the contrary herein, the royalty payable to Licensor
in respect of such products shall be four percent (4%) which shall be deemed the
“Royalty” for such products for all purposes hereunder.



(h)
Damaged, Defective or Non-Approved Items.



Licensee shall not sell any items that are damaged, defective, or non-approved.
To the extent that any such items shall exist during the Term of this Agreement,
Licensee agrees that such items will be disposed of in accordance with
reasonable and customary instructions from Licensor.



9.
OWNERSHIP OF RIGHTS



(a) Licensor is the sole and exclusive owner of all rights, title and interest
in and to the Property.
 
(b) Licensee shall not use Licensor's name or the Property or incorporate
Licensor’s name or the Property in the Licensee’s corporate or business name in
any manner whatsoever other than as permitted hereunder. Licensee shall not
represent that it has any rights to the Property other than those expressly
granted under this Agreement. Licensee shall not use and/or authorize the use,
either during or after the Term of this Agreement, of any configuration,
trademark, trade name or other designation confusingly similar to Licensor's
name and the Property.



10.
GOOD WILL AND PROMOTIONAL VALUE



(a) Licensee recognizes the value of the good will associated with the Property
and acknowledges that the Property and all rights therein and the good will
pertaining thereto, belong exclusively to Licensor. Licensee further
acknowledges that the Property has acquired secondary meaning in the mind of the
public. Licensee agrees that during this Agreement, or thereafter, it will not
challenge or otherwise contest the title or any rights of Licensor to the
Property or the validity of the License being granted.


(b) Licensee's use of the Property shall inure to the benefit of Licensor and
Licensee shall not, at any time, acquire any rights in the Property by virtue of
any use it may make of the Property.



11.
INFRINGEMENTS



Licensee shall reasonably assist Licensor, at Licensor’s cost and expense, in
the enforcement of any rights of Licensor in the Property. Licensor may commence
or prosecute any claims or actions in its own name or in the name of Licensee
or, at Licensor’s cost and expense, join Licensee as
 
-8-

--------------------------------------------------------------------------------



a party thereto. If Licensor elects to join Licensee as a party to any such
claim or action, Licensor shall indemnify and hold harmless Licensee from any
and all costs, expenses, damages and liabilities arising from such claim or
action. Licensee shall notify Licensor in writing of any infringements by third
parties of the Property, which may come to Licensee's attention. Licensor shall
have sole right to determine whether any action shall be taken on account of any
infringement. However, in the event that Licensor decides not to proceed, or if
Licensor fails to take action within third (30) days of receipt of written
notice of such claim, then Licensee may take action on the claim at Licensee’s
sole cost and expense, in which case Licensee shall be entitled to receive any
damages awarded in such claim. Except as provided in the foregoing sentence,
Licensee shall not contact the third party, make any demands or claims,
institute any suit or take any other action on account of such infringements
without first obtaining the prior written permission of Licensor. All costs and
expenses, including attorneys' fees, incurred in connection with any suit
instituted by Licensee without the consent of Licensor shall be borne solely by
Licensee.



12.
COOPERATION WITH LICENSOR



(a) Licensee agrees to reasonably cooperate with Licensor, at Licensor’s cost
and expense, in the prosecution of any trademark or copyright application that
Licensor may desire to file or in the conduct of any litigation relating to the
Property. Licensee shall supply to Licensor such reasonable quantities of
samples, containers, labels, sales information and similar material and, at
Licensor’s cost and expense and upon Licensor's request, shall procure evidence,
give testimony and cooperate with Licensor as may reasonably be required in
connection with any such application or litigation.


(b) With respect to all claims and actions, including actions in which Licensee
is joined as a party, Licensor shall have the sole right to employ counsel of
its choosing and to direct handling of the litigation and any settlement
thereof. Except as set forth in Section 11, Licensor shall be entitled to
receive and retain all amounts awarded as damages, profits or otherwise in
connection with such actions.



13.
TRADEMARK, PATENT AND COPYRIGHT PROTECTION



(a) The License is conditioned upon Licensee's complete compliance with the
provisions of the trademark, copyright and patent laws of the United States and
the foreign country or countries in the licensed Territory with respect to the
Property.


(b) Licensor has the right but not the obligation, to obtain at its cost
appropriate trademark, patent and copyright protection for the Property, the
Licensed Products and/or the promotional and packaging material; provided that,
Licensor has the obligation to maintain, at its cost and expense, existing
registrations for the Property during the Term.


(c) Licensee shall reasonably cooperate with Licensor in protecting the
Property. In the event that any third party claim arises with respect to the
Property in the Territory of which Licensee becomes aware, Licensee shall
promptly advise Licensor in writing of such event. Licensor has no obligation to
take any action whatsoever in the event that any claim arises with respect to
the protection of the Property. Licensor shall have the right, however, to
proceed with counsel of its own choice. In the event that Licensor decides not
to proceed, or if Licensor fails to take action within third (30) days of
 
-9-

--------------------------------------------------------------------------------



receipt of written notice of such claim or problem, then Licensee may take
action on the claim at Licensee’s sole cost and expense, in which case Licensee
shall be entitled to receive any damages awarded in such claim.


(d) Licensee shall not at any time challenge or dispute Licensor's ownership of
any rights in the Property nor file any documents with any governmental
authority or take any other action challenging or disputing Licensor's ownership
of the Property, or aid or abet anyone else in doing so.
 

14.
COMPLIANCE WITH GOVERNMENT STANDARDS



Licensee represents and warrants that the Licensed Products, their packaging,
marketing, sales and distribution shall meet or exceed all Federal, State and
local laws, ordinances, standards, regulations and guidelines pertaining to such
Licensed Products or activities, including, but not limited to, those pertaining
to product safety, quality, labeling and propriety. Licensee agrees that it will
not package, market, sell or distribute any Licensed Products or cause or permit
any Licensed Products to be packaged, marketed, sold or distributed in violation
of any such Federal, State or local law, ordinance, standard, regulation or
guideline.



15.
IDENTIFICATION



Licensee shall place its own name or identifying mark on the Licensed Products
or on their packaging in an inconspicuous manner so that Licensor can readily
identify the source of the Licensed Products. Licensee shall use commercially
reasonable efforts to institute an identification program for security purposes
to prevent counterfeiting of the Licensed Products. Licensee shall obtain
Licensor’s prior written consent for use of the security product that Licensor
wishes to utilize, which consent shall not be unreasonably withheld or delayed.



16.
TRADEMARK AND COPYRIGHT OWNERSHIP AND NOTICES



(a) All Licensed Products and all promotional and packaging material shall
contain appropriate legends, markings and/or notices as required from time to
time by Licensor, to give notice to the public of Licensor's right. Unless
otherwise expressly approved in writing by Licensor, each usage of the
Trademarks shall be followed by the appropriate trademark notice symbol as set
forth in Paragraph 6(c). Licensor will provide Licensee with the appropriate
legend for each Licensed Product and/or promotional and packaging material
during the approval process.


(b) Licensor and Licensee agree and intend that all artwork and designs created
by Licensee or any other person or entity on behalf of Licensee and combined
with the Trademarks in connection with the commercial marketing of the Licensed
Products shall be the property of Licensor, which shall be entitled to use and
license to others the use of such artwork and designs subject to the provisions
of this Agreement. Licensee assigns to Licensor the copyright in all such
artwork and designs. Licensee agrees to execute any additional documents
proposed by Licensor to effectuate and confirm Licensor's sole and exclusive
ownership of all copyright in and to such artwork and designs, and Licensee
irrevocably appoints Licensor as its attorney-in-fact to execute any and all
such documents if Licensee fails to return executed copies of such documents to
Licensor within five (5) days following submission.
-10-

--------------------------------------------------------------------------------


 
(c) Licensee shall use no other markings, legends and/or notices on or in
association with the Licensed Products or on or in association with the
promotional and packaging material other than the specified legend and
Licensee's legend, without first obtaining Licensor's prior express written
approval.


(d) The use of any word, name, symbol or device to identify or distinguish any
of the Licensed Products shall inure to the benefit of Licensor. The use of any
such word, name, symbol or device in connection with any of the Licensed
Products shall be made only with Licensor's prior approval. All trademark rights
in any such word, name, symbol or device shall belong to Licensor and shall be
exercised by Licensee only pursuant to Licensor's prior, written approval.
 

17.
MANUFACTURER'S AGREEMENT



If the Licensed Products or parts of the Licensed Products are to be
manufactured for Licensee, Licensee shall, before authorizing such manufacture
and before placing any orders with the proposed manufacturer, obtain Licensor's
approval in the manner provided herein, which approval will not be unreasonably
withheld or delayed. Licensee shall have the proposed manufacturer sign in
duplicate original an agreement no less protective of Licensor’s rights than the
agreement attached in Exhibit B ("Manufacturer's Agreement"). Licensee shall
deliver the original copies of the Manufacturer's Agreement signed by Licensee
and the proposed manufacturer to Licensor, and Licensee shall obtain Licensor's
signature on the Manufacturer's Agreements before the manufacture of the
Licensed Products or parts of the Licensed Products by the proposed
manufacturer.



18.
TERMINATION



(a) Without prejudice to any other rights that Licensor may have, Licensor may
at any time give notice of termination effective immediately:


(1) If within one hundred eighty (180) days of execution of this Agreement,
Licensee shall not have begun the bona fide distribution and sale of the
Licensed Products in commercially reasonable quantities throughout the
Territory.


(2) If Licensee shall fail for sixty (60) consecutive days to continue the bona
fide distribution and sale of the Licensed Products in commercially reasonable
quantities throughout the Territory.


(3) If Licensee shall fail to timely make any payment due hereunder or submit
any statement required hereunder and such failure to pay or submit a statement
is not remedied within fifteen (15) days of receipt of written notice thereof;


(4) If Licensee shall be unable to pay its obligations when due, shall make any
assignment for the benefit of creditors, shall file a voluntary petition in
bankruptcy, shall be adjudicated bankrupt or insolvent, shall have any receiver
or trustee in bankruptcy or insolvency
 
-11-

--------------------------------------------------------------------------------



appointed for its business or property, or shall make an assignment for the
benefit of creditors;


(5) If the quality in any Licensed Products is lower than in the approved
samples referred to in Paragraph 8 and such failure to maintain the same quality
in the Licensed Products as in the approved samples is not remedied within
thirty (30) days of receipt of written notice thereof;


(6) If Licensee manufactures, sells, markets, distributes or uses any Licensed
Products or promotional or packaging material relating to the Licensed Products
without Licensor's approval as provided for by this Agreement or continues to
manufacture, sell, market, distribute or use any Licensed Products or
promotional or packaging material relating to the Licensed Products after
receipt of notice from Licensor disapproving such items;


(7) If Licensee becomes subject to any voluntary or involuntary order of any
governmental agency involving the recall of any Licensed Products or promotional
or packaging material relating to the Licensed Products because of safety,
health or other hazards or risks to the public;


(8) If Licensee breaches any provision of this Agreement relating to the
unauthorized assertion of rights in the Property and fails to cure such breach
within thirty (30) days following written notice thereof;


(9) If Licensee breaches any provision of this Agreement prohibiting Licensee
from assigning, transferring, sublicensing, delegating or otherwise encumbering
this Agreement or any of its rights or obligations;


(10) If Licensee fails to obtain or maintain insurance coverage as required by
the provisions of this Agreement and fails to cure such breach within thirty
(30) days following written notice thereof;


(11) If Licensee commits any material breach of its obligations under this
Agreement and fails to cure such breach within thirty (30) days following
written notice thereof.


(b) If reasonable grounds for insecurity arise with respect to Licensee's
performance of this Agreement, Licensor may in writing demand adequate assurance
of due performance. Until Licensor receives such assurance in writing, it may
suspend its performance of this Agreement. If Licensor does not receive such
written assurance within five (5) days after Licensee’s receipt of its request
thereof or within such other shorter period of time as Licensor may reasonably
designate under the circumstances, but in any case, no less than three (3) days
after Licensee’s receipt of such request, the failure by Licensee to furnish
such assurance will constitute a material breach, which entitles Licensor to
immediately terminate this Agreement. 


(c) Without prejudice to any other rights which Licensee may have, Licensee may
terminate this Agreement upon thirty (30) days written notice to Licensor of the
occurrence of a material breach by Licensor of any of the material terms,
covenants, representations and/or warranties of this Agreement which breach is
not remedied by Licensor to Licensee’s reasonable satisfaction within such
thirty (30) day notice period.
 
-12-

--------------------------------------------------------------------------------





 
19.
POST-TERMINATION AND EXPIRATION RIGHTS AND OBLIGATIONS



(a) If this Agreement is terminated for any cause under Paragraph 18(a) or (b),
Licensee and Licensee's receivers, representatives, trustees, agents,
administrators, successors or permitted assigns shall have no right after the
effective date of termination to manufacture, sell, ship, market or distribute
Licensed Products or to use any promotional and packaging material relating to
the Licensed Products. Licensee's final statement and payment of royalties (and
all other amounts due hereunder) including the difference, if any, between all
royalties based upon Net Sales for the Annual Period and the Guaranteed Minimum
Royalty for such Annual Period, shall be received by Licensor within ten (10)
days after the effective date of termination. Licensee shall send all payments
and statements required by Paragraph 18(a) to Licensor at the address in
Paragraph 23.


(b) After expiration of the Term of this Agreement or the termination of this
Agreement under any provision other than Paragraph 18(a) or (b), Licensee may
sell, ship, market and distribute Licensed Products which are on hand or in the
process of manufacture at the date of expiration or at the time notice of
termination is received for a period of one hundred eighty (180) days after the
date of expiration or the date of notice of termination (“Sell-Off Period”), as
the case may be, provided that the Royalties with respect to that period are
paid and the appropriate statements for that period are furnished. Licensee
shall make no post-termination sales to affiliates, except in the ordinary
course of its business operations. For purposes of this subsection, “affiliate”
shall mean (i) any entity having any relationship, contract, or arrangement with
Licensee whereby Licensee has or exercises or has the power to exercise,
directly or indirectly, any manner, control, direction, or restraint over the
business or operations of such entity, or (ii) Licensee and such entity are
subject to common or mutual control or direction by some other entity. Any
Licensed Products not sold, shipped and distributed by Licensee within the
Sell-Off Period must be destroyed or reprocessed so that the Property is no
longer present in whole or in part on the Licensed Products or on their
packaging material. Upon Licensor's request, Licensee shall provide evidence
satisfactory to Licensor of such destruction or reprocessing of remaining
Licensed Products or packaging material. After expiration of the Sell-Off
Period, Licensee's final statement and payment of Royalties including the
difference, if any, between all royalties based upon Net Sales and the full
Guaranteed Minimum Royalty (pro-rated, if applicable) shall be received by
Licensor within ninety (90) days after expiration of the Sell-Off Period.
Licensee shall send all payments and statements required by Paragraph 18(b) to
Licensor at the address in Paragraph 23.


(c) After the expiration or termination of this Agreement and except as provided
in Paragraph 18(b), all rights granted to Licensee under this Agreement shall
forthwith revert to Licensor, and Licensee shall refrain from further use of the
Property or any further reference to the Property, either directly or
indirectly, or from use of any marks or designs similar to the Property in
connection with the manufacture, sale, marketing or distribution of Licensee's
Licensed Products. Licensee also shall turn over to Licensor all molds,
silk-screens and other materials, which reproduce the Property or shall give
evidence satisfactory to Licensor of their destruction. Licensee shall be
responsible to Licensor for any damages caused by the unauthorized use by
Licensee or by others of such molds, silk-screens or reproduction materials
which are not turned over to Licensor.


(d) Licensee acknowledges that any breach or threatened breach of any of
Licensee's covenants in this Agreement relating to the Property, including
without limitation, Licensee's failure to
 
-13-

--------------------------------------------------------------------------------



cease the manufacture, sale, marketing or distribution of the Licensed Products
or the promotional and packaging material relating to the Licensed Products at
the termination or expiration of this Agreement, except as provided in Paragraph
18(b), will result in immediate and irreparable damage to Licensor and to the
rights of any subsequent licensee of Licensor. Licensee acknowledges and admits
that there is no adequate remedy at law for any such breach or threatened
breach, and Licensee agrees that in the event of any such breach or threatened
breach, Licensor shall be entitled to injunctive relief and such other relief as
any court with jurisdiction may deem just and proper.


(e) Within twenty (20) days after expiration or notice of termination of this
Agreement, as the case may be, Licensee shall deliver to Licensor a written
report indicating the number and description of the Licensed Products, which it
had on hand or in the process of manufacture as of the date of expiration or at
the time termination notice is received. Licensor may conduct a physical
inventory in order to verify such report. If Licensee fails to submit the
required written report or refuses to permit Licensor to conduct such physical
inventory, Licensee shall forfeit its rights under this Agreement to dispose of
such inventory. In addition to such forfeiture, Licensor shall have recourse to
all other available remedies.



20.
LIMITATION OF LIABILITY



EXCEPT WITH RESPECT TO THE INDEMNIFICATION OBLIGATIONS OF THE PARTIES HEREUNDER,
IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER PARTY FOR SPECIAL,
INCIDENTAL, CONSEQUENTIAL, EXEMPLARY, PUNITIVE, MULTIPLE OR OTHER INDIRECT
DAMAGES, OR FOR LOSS OF PROFITS, LOSS OF DATA OR LOSS OF USE DAMAGES, ARISING
OUT OF THE MANUFACTURE, SALE, SUPPLYING OR FAILURE OR DELAY IN SUPPLYING OF THE
PRODUCTS OR SERVICES RELATED THERETO, WHETHER BASED UPON WARRANTY, CONTRACT,
TORT, STRICT LIABILITY OR OTHERWISE, EVEN IF  HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES OR LOSSES.



21.
INDEMNITY AND INSURANCE



(a) Licensee acknowledges that it will have no claims against Licensor for any
damage to property or injury to persons arising out of the operation of
Licensee's business. Licensee agrees to indemnify, hold harmless and defend
Licensor with legal counsel acceptable to Licensor from and against all demands,
claims, injuries, losses, damages, actions, suits, causes of action,
proceedings, judgments, liabilities and expenses, including reasonable
attorneys' fees, court costs and other legal expenses, arising out of or
connected with third party claims against Licensor relating to the Licensed
Products, the promotional or packaging material relating to the Licensed
Products, Licensee's methods of manufacturing, marketing, selling or
distributing the Licensed Products, or any breach by Licensee of any provision
of this Agreement or of any warranty made by Licensee in this Agreement. No
approval by Licensor of any action by Licensee shall affect any right of
Licensor to indemnification hereunder.


(b) Licensee shall obtain and maintain during the term of this Agreement and the
one hundred eighty (180) day disposal period, if any, provided for in Paragraph
18(b), comprehensive general liability insurance coverage, including product
liability insurance, naming Licensor as additional insured. Such insurance shall
be underwritten by insurers satisfactory to Licensor and shall be written for
limits of not less than Two Million Dollars ($2,000,000.00) each occurrence
combined, for
 
-14-

--------------------------------------------------------------------------------



bodily injury, including death and property damage. Licensee shall furnish
Licensor promptly upon the execution of this Agreement with a certificate of
insurance stating thereon the limits of liability, the period of coverage, the
parties insured (including Licensee and Licensor), and the insurer's agreement
not to terminate or materially modify such insurance without endeavoring to
notify Licensor in writing at least ten (10) days before such termination or
modification. Licensee’s coverage shall be primary, and any insurance maintained
by Licensor shall be in excess of, and not contributing to, the insurance
provided by Licensee.


(c) [Intentionally Deleted.]


(d) The existence of the insurance coverage shall not mitigate, alter or waive
the indemnity provisions of Paragraph 21(a). Licensor shall not be responsible
for the payment of the premiums, charge taxes, assessments or other costs for
the insurance.



22.
REPRESENTATION, WARRANTY AND INDEMNIFICATION

 
Licensor warrants and represents that: (a) Licensor (and the officers executing
on its behalf) has full right and power to enter into this Agreement; (b)
neither the execution and the delivery of this Agreement, nor the license
granted herein, will violate the terms of any existing Agreements to which
Licensor is a party; (c) so long as this Agreement remains in effect, Licensor
shall not commit any act or enter into any agreement with any third party which
is inconsistent or in conflict with this Agreement; (d) the Property and any and
all other materials delivered by Licensor to Licensee shall be original or under
a valid license to Licensee with right to provide the exclusive License as set
forth herein to Licensee; and (e) neither the execution and performance of this
Agreement by Licensor nor the license granted herein, infringes, misuses,
misappropriates or conflicts with the rights, including copyright, trademark and
other intellectual property rights or contract rights, licensed to or from, or
owned by, a party other than Licensor. Licensor shall defend, indemnify and hold
harmless Licensee, its parent, affiliated companies and partners and their
respective officers, directors, members, employees and agents from and against
any and all liabilities, claims, obligations, suits, judgments, amounts paid in
settlement, costs and expenses (including, without limitation, reasonable
attorneys fees, court costs and expenses) which Licensee may incur as a result
of a breach by Licensor of any its representations, warranties, covenants or
undertakings as set forth in this Agreement.



23.
NOTICES



Notices provided for herein shall be considered effectively given when sent by
Certified Mail, in the case of Licensor, to:


ANTIK DENIM, LLC
5804 E. Slauson Avenue
Commerce, CA 90040
Attn: Paul Guez, Manager & CEO


And, in the case of Licensee, to:


MAX RAY, INC.
1363 Elwood Street
Los Angeles, California 90021
Attn:  Josh Cherin, President
 
-15-

--------------------------------------------------------------------------------





24.
PAYMENT AND STATEMENT ADDRESS



Licensee shall send payments and statements to:


ANTIK DENIM, LLC
5804 E. Slauson Avenue
Commerce, CA 90040



25.
ASSIGNMENT AND SUBLICENSE



The license granted hereunder is personal to Licensee, and Licensee shall not
assign, transfer or sublicense any of its rights under this Agreement or
delegate any of its obligations under this Agreement (whether voluntarily, by
operation of law, change in control or otherwise) without Licensor's prior
written approval, not to be unreasonably withheld. It shall be deemed
unreasonable for Licensor to withhold its approval if Licensee wishes to assign
its rights and obligations hereunder to any other entity owned or controlled by
Licensee, or which owns or controls Licensee, or which is under common ownership
or control as Licensee. Any attempted assignments, transfer, sublicense or
delegation by Licensee without such approval shall be void and a material breach
of this Agreement. A change in the majority ownership or a material change in
the management of Licensee shall constitute an assignment of rights under this
Paragraph requiring Licensor's prior approval. Licensor is entering into this
Agreement with Licensee based, in substantial part, on the unique attributes,
which Licensee and its business offer, in view of Licensee's management,
products and methods of operation. Subject to the foregoing, this Agreement will
be binding upon, and inure to the benefit of, the parties and their respective
successors and assigns.



26.
APPROVALS



Any approval or consent required by this Agreement to be obtained from Licensor
must be made in writing by Licensee and Licensor shall not unreasonably
withhold, condition or delay any required consent or approval thereto.



27.
COSTS AND EXPENSES



Each party shall bear and pay all costs and expenses arising in connection with
its performance of this Agreement.



28.
INDEPENDENT CONTRACTOR



Licensee is an independent contractor and not an agent, partner, joint venturer,
affiliate or employee of Licensor. No fiduciary relationship exists between the
parties. Neither party shall be liable for any debts, accounts, obligations or
other liabilities of the other party, its agents or employees. Licensee shall
have no authority to obligate or bind Licensor in any manner. Licensor has no
proprietary interest in Licensee and has no interest in the business of
Licensee, except to the extent expressly set forth in this Agreement.
 
-16-

--------------------------------------------------------------------------------






29.
SEVERABILITY



If any provision of this Agreement shall be determined to be illegal and
unenforceable by any court of law or any competent governmental or other
authority, the remaining provisions shall be severable and enforceable in
accordance with their terms so long as this Agreement without such terms or
provisions does not fail of its essential purpose or purposes. The parties will
negotiate in good faith to replace any such illegal or unenforceable provision
or provisions with suitable substitute provisions, which will maintain the
economic purposes and intentions of this Agreement.



30.
EXHIBITS



All references to "Exhibit" or "Exhibits" herein shall mean those Exhibits A
through D attached to this Agreement, which Exhibits, wherever referred to
herein, are hereby incorporated into this Agreement as though fully set forth
herein.



31.
SURVIVAL



Licensee's obligations and agreements under Paragraphs 4, 5, 8, 9, 13, and 18
shall survive the termination or expiration of this Agreement.



32.
MISCELLANEOUS




(a)
Captions.



The captions for each Paragraph have been inserted for the sake of convenience
and shall not be deemed to be binding upon the parties for the purpose of
interpretation of this Agreement.



(b)
Scope and Amendment of Agreement.



This Agreement constitutes the entire agreement between the parties with respect
to the subject matter of this Agreement, supersedes any and all prior and
contemporaneous negotiations, understandings or agreements in regard to the
license of the Property in connection with the Licensed Products is intended as
a final expression of their agreement. Any amendment to this Agreement shall be
ineffective unless it is made in writing, signed by authorized representatives
of each of the parties, and expressly states that it is an amendment to this
Agreement.



(c)
Governing Law.



This Agreement will be deemed to have been executed in the State of California
and will be construed and interpreted according to the laws of that State
without regard to its conflicts of law principles or rules. The parties agree
that any legal action or proceeding with respect to this Agreement shall be
brought in the Superior Court for the Central District of California, Los
Angeles Judicial District or, if such court does not have jurisdiction, in any
court of general jurisdiction in the County of Los Angeles, California. Licensee
consents to the personal jurisdiction of such courts, agrees to accept service
of process by mail and hereby waives any jurisdictional or venue defenses
otherwise available to it.
 
-17-

--------------------------------------------------------------------------------





(d)
Attorneys' Fees.



If either party brings any legal action or other proceeding to interpret or
enforce the terms of this Agreement, or retains a collection agent to collect
any amounts due under this Agreement, then the prevailing party shall be
entitled to recover reasonable attorneys' fees and any other costs incurred, in
addition to any other relief to which it is entitled.



(e)
Interpretation.



The parties agree that each party and its counsel have reviewed this Agreement
and the normal rule of construction that any ambiguities are to be resolved
against the drafting party shall not be employed in the interpretation of this
Agreement.



(f)
Waiver.



The failure of Licensor to insist in any one or more instances upon the
performance of any term, obligation or condition of this Agreement by Licensee
or to exercise any right or privilege herein conferred upon Licensor shall not
be construed as thereafter waiving such term, obligation, or condition, or
relinquishing such right or privilege, and the acknowledged waiver or
relinquishment by Licensor of any default or right shall not constitute waiver
of any other default or right. No waiver shall be deemed to have been made
unless expressed in writing and signed by an authorized officer of Licensor.



(g)
Intentionally Deleted.




(h)
Rights Cumulative.



Except as expressly provided in this Agreement, and to the extent permitted by
law, any remedies described in this Agreement are cumulative and not alternative
to any other remedies available at law or in equity.



(i)
[Intentionally Deleted.]





[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]
 
-18-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their authorized representatives on the dates indicated below.


"LICENSOR"


ANTIK DENIM, LLC




By: /s/ Larry Jacobs                             


Title: CFO                                              


Date: 5/1/07                                           






“LICENSEE”


MAX RAY, INC.
 
 
By: /s/ Josh Cherin                               


Title: President                                      


Date: 5/1/07                                           

 
-19-

--------------------------------------------------------------------------------


 
EXHIBIT A
 
Licensed Products
 
 
1.
Small leather goods, consisting of belts, handbags, small leather accessories
and scarves.

 
 

--------------------------------------------------------------------------------




EXHIBIT B
 
MANUFACTURER'S AGREEMENT
 
 
This Manufacturer's Agreement is made pursuant to the License Agreement between
ANTIK DENIM, LLC ("Licensor") and MAX RAY, INC. ("Licensee")). The term of this
Agreement shall begin on ________ and end on _______, unless sooner terminated
in accordance with Paragraph 20 of the License Agreement.


__________________________________________________________________________________________________
Manufacturing Company Name


__________________________________________________________________________________________________
Manufacturer Company Street Address (including, City, State, Zip, Country)


__________________________________________________________________________________________________
Manufacturing Location Street Address (including, City, State, Zip, Country)


__________________________________________________________________________________________________
Contact Person and Telephone and/or Fax Number


__________________________________________________________________________________________________
List the Licensed Products you will manufacture (Attach a separate sheet, if
necessary to list all of the Licensed Products you will manufacture)


Manufacturer desires to manufacture and sell to Licensee the above listed
Licensed Products bearing the intellectual property of Licensor and as listed on
the attached Exhibit C (herein after referred to as the "Property"). Such
Licensed Products shall be manufactured only at Manufacturing Location. In
consideration of Licensor's approval of the manufacture by Manufacturer of any
Article listed above and bearing the Property, the parties agree as follows:


Manufacturer acknowledges the validity of and Licensor's sole title to the
Property. Manufacturer agrees that its right to manufacture Licensed Products
with the Property thereon is in all respects subject to the terms and conditions
in the License Agreement, including, but not limited to, the termination
provisions and restrictions on the use of the Property. Manufacturer agrees that
the provisions of the License Agreement shall take precedence over and supersede
any agreements between Licensee and Manufacturer. Manufacturer shall sell
Licensed Products with the Property thereon only to Licensee. Manufacturer
agrees that its manufacture of Licensed Products shall give Manufacturer no
right to use the Property or to sell Licensed Products bearing the Property
beyond the expiration or termination of the License Agreement. If Licensee's
right to use the Property expires or terminates, Manufacturer agrees to make no
claim against ANTIK DENIM, LLC for any reason.


ANTIK DENIM, LLC
MANUFACTURER
   
By:  _________________________________________
By:  _________________________________________
Title:
Title
   
Date:
Date:
   
MAX RAY, INC.
     
By:  _________________________________________
 
Title:
     
Date:
 

 
 

--------------------------------------------------------------------------------


 
EXHIBIT C
 
Trademark Applications and Registrations in the Territory for Class 18
 
 
PENDING TRADEMARK APPLICATIONS


United States
77095625



PATENT PENDING


United States
29/182,927



COPYRIGHTS


Eagle Design Plain
VA1-355-011
Eagle Design (Text)
VA1-353-106
Pocket Design
VA1-311-528

 

--------------------------------------------------------------------------------


 
EXHIBIT D
 
GUARANTY
 
 
This agreement (hereinafter “Guaranty”) is entered into by and between the
undersigned guarantor (“Guarantor”) and Antik Denim, LLC. (“Antik”) as of the
1st day of September, 2006.


WITNESSETH


WHEREAS, Antik and Max Ray, Inc. (“Company”) have agreed to enter into a license
agreement of even date herewith for the purposes of manufacturing, selling,
marketing and distributing products bearing the Antik trademarks, copyrights and
patents (the “License Agreement”); and


WHEREAS, as a material inducement and condition precedent to entering into the
License Agreement, Antik has required that Guarantor guaranty, and Guarantor has
agreed to guaranty, the Guaranteed Minimum Royalty (defined in the License
Agreement) due to Licensor under and pursuant to the License Agreement on
year-by-year basis.


AGREEMENT


NOW, THEREFORE, in consideration of the foregoing premises, and for other good
and valuable consideration the receipt and adequacy of which are hereby
acknowledged, the parties agree as follows:


1. In the event of termination of the License Agreement as a result of a
non-curable breach by Licensee or Licensee ceases to do business and the
royalties paid and/or payable by Licensee to Licensor during the Annual Period
(defined in License Agreement), together with the amounts paid by Licensee to
Licensor pursuant to Paragraph 4(c), are, in aggregate, less than the Guaranteed
Minimum Royalty for such Annual Period, Guarantor hereby guarantees payment of
such difference (the “Obligations”), in accordance with Paragraph 19(a) of the
License Agreement.


2. This Guaranty is and is intended to be an absolute, unconditional and
continuing guaranty which shall not be affected by any act or thing whatsoever
except as herein provided, and which shall be independent of and in addition to
any other guaranty, endorsement or collateral held by Antik with respect to any
or all of the Obligations. Guarantor specifically acknowledges and agrees that,
as long as Company remains obligated to pay the Guaranteed Minimum Royalty under
the Agreement, this Guaranty shall remain in full force and effect.
 
3. Guarantor is an individual residing in the State of California. The
execution, delivery, and performance of this Guaranty are not in contravention
of any applicable law, or any indenture, agreement, or undertaking to which
Guarantor is a party or by which Guarantor or his property is bound. This
Guaranty constitutes the legal, valid, and binding obligation of Guarantor
enforceable in accordance with its terms.
 
4. Antik and Company shall have the right, without affecting the Guarantor’s
obligation hereunder, and with demand or notice, from time to time: (a) to
receive, exchange or release any collateral securing
 

--------------------------------------------------------------------------------


 
payment of the Obligations or any part thereof; and (b) to release or compromise
this or any other Guaranty executed in connection with the Obligations.
 
5. This Guaranty shall inure to the benefit of Antik, its successors in interest
and assigns and shall be binding upon the heirs, executors, administrators, and
successors and assigns, of the Guarantor. Notwithstanding the foregoing,
Guarantor shall not be permitted to assign his Obligations hereunder without the
prior written consent of Antik, which consent may be withheld.
 
6. Antik may enforce this Guaranty whenever the Obligations become due or at any
time thereafter, following the service of fifteen (15) days written notice upon
Guarantor with respect to a default of the Obligations. Payment under this
Guaranty shall be due immediately upon demand by Antik, following the expiration
of all applicable cure periods.
 
7. Notices to Guarantor hereunder shall be sent to the address set forth
opposite its signature below.
 
8. If any party brings an action or is required to retain counsel to enforce any
provision of this Guaranty or to declare rights hereunder, the prevailing party
shall be entitled to recover from the other party any and all expenses and costs
incurred, including, but not limited to, reasonable attorneys’ fees.
 
9.This Guaranty shall be governed by the laws of the State of California. In the
event of any action, suit or proceeding brought under or in connection with this
Guaranty exclusive venue and jurisdiction shall lie in the County of Los
Angeles, State of California, or any county and state where Guarantor may reside
at the time of enforcement of any provision of this Guaranty.
 
10. This Guaranty may not be amended or modified unless such amendment or
modification is in writing and signed by the party against which the
modification or amendment is sought to be enforced.
 
11. No delay in enforcing or failure to enforce any right under this Guaranty by
Antik will constitute a waiver by Antik of that right.
 
12. If any provision of this Guaranty is held to be invalid or unenforceable,
that invalidity or unenforceability will not invalidate this Guaranty as a
whole, but this Guaranty will be construed as though it did not contain the
particular provision held to be invalid or unenforceable and the rights and
obligations of the parties will be construed and enforced only to the extent as
is permitted by applicable law.
 
13. This Guaranty represents the entire agreement and understanding of the
Guarantor concerning the subject matter of this Guaranty, and supersedes all
other prior agreements, understandings, negotiations, discussions,
representations, warranties, commitments, proposals, offers, and contracts
concerning the subject matter of this Guaranty, whether oral or written.
 
Executed and effective as of this _______day of March, 2007.
 
 
Guarantor:
Josh Cherin
Address:
12314 Sunset Parkway
City, State, Zip
Los Angeles, CA 90064
         
GUARANTOR
         
By:  _________________________________________
 
Josh Cherin
     
Date:

 

--------------------------------------------------------------------------------

